Buskirk, J.
The appellant sued the appellee upon a premium note before a justice of the peace. A trial re-*31suited in a finding for defendant. The appellant appealed to the common pleas, where the cause was, by the agreement of the parties, submitted to the court for trial, which resulted in another finding for the defendant.
P. W. Bartholomew, for appellant.
L. M. Campbell, for appellee.
The court overruled a motion for a new trial, and rendered judgment.
The only error which presents any question for our decision is based upon the action of the court in overruling the motion for a new trial. The evidence is in the record, and we have read and properly considered it. This case comes within the principles decided at the present term in the well considered case of Embree v. Shideler, 36 Ind. 423.
Under the rulings in the above case, the evidence in the case at bar was wholly insufficient to entitle the.appellant to a judgment in-his favor. We are of the opinion that the court committed no error in overruling the motion for a new trial.
The judgment is affirmed, with costs.